UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MARINA GONZALEZ-LORD,                 
               Plaintiff-Appellant,
                 v.
TOMMY G. THOMPSON, Secretary,                   No. 02-2339
Department of Health and Human
Services,
               Defendant-Appellee.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
Peter J. Messitte, District Judge; Charles B. Day, Magistrate Judge.
                          (CA-01-3107-PJM)

                      Submitted: March 7, 2003

                      Decided: March 21, 2003

       Before WIDENER and SHEDD, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Marina Gonzalez-Lord, Appellant Pro Se. Jennifer Lilore Huesman,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.
2                    GONZALEZ-LORD v. THOMPSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Marina Gonzalez-Lord, who is a Hispanic female, born January 10,
1952, filed this action asserting that her failure to be hired for various
positions within the Department of Health and Human Services was
motivated by racial and age-based discrimination, in violation of Title
VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e-5 to
2000e-17 (West 1994 & Supp. 2001), and the Age Discrimination in
Employment Act of 1967, 42 U.S.C. § 2000e-2. Gonzalez-Lord
alleges that Secretary Thompson failed to hire her for each of the fol-
lowing nine positions because of her race and/or age: (1) Technical
Information Specialist CA-96-1947; (2) Consumer Safety Officer
FDA-DH-010; (3) Patient Care Assistant DK-96-0720A; (4) Secre-
tary FDA-015-OC; (5) Biologist FDA-96-424-DE; (6) Biologist
FDA-DH-013; (7) Consumer Safety Technician FDA-95-321-BNS;
(8) Biologist AI-95-002; and (9) Secretary HRSA-96-17. The magis-
trate judge (presiding with the parties’ consent) entered summary
judgment against Gonzalez-Lord, concluding that, even assuming
Gonzalez-Lord established a prima facie case of discrimination, she
failed to present any evidence of discrimination to satisfy her burden
of persuasion by a preponderance of the evidence.

   This Court reviews an award of summary judgment de novo. Hig-
gins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir.
1988). Summary judgment is appropriate only if there are no genuine
issues of material fact and the moving party is entitled to judgment
as a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477
U.S. 317, 322-23 (1986). The evidence is viewed in the light most
favorable to the non-moving party. Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 255 (1986).

   Without direct evidence of discriminatory motive, discrimination
claims under Title VII are analyzed under the burden-shifting frame-
                     GONZALEZ-LORD v. THOMPSON                         3
work of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).*
To establish a prima facie case of discrimination, Gonzalez-Lord must
show: (1) she is a member of a protected class; (2) she applied for the
position in question; (3) she was qualified for the position; and (4) the
position was filled by a similarly qualified applicant outside the pro-
tected class. See Brinkley v. Harbour Recreation Club, 180 F.3d 598,
607 (4th Cir. 1999). If Gonzalez-Lord establishes a prima facie case,
the burden shifts to the defendant employer to articulate a legitimate,
nondiscriminatory reason for the adverse employment action. Id. If
the employer meets this burden, the burden shifts to the employee to
show the employer’s proffered reason was a pretext for illegal dis-
crimination. Id.

  With these standards in mind, we affirm substantially on the rea-
soning of the magistrate judge. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                            AFFIRMED

  *The McDonnell Douglas framework is also applied to age discrimi-
nation cases. See Reeves v. Sanderson Plumbing, 530 U.S. 133, 142
(2000) (assuming but not deciding McDonnell Douglas framework was
applicable to age discrimination cases).